PER CURIAM.
We have for review Mills v. North Broward Hospital Dist., 664 So.2d 65 (Fla. 4th DCA 1995), wherein the Fourth District Court of Appeal certified the following question to be of great public importance:
Does § 766.316, Fla. Stat. (1993), require that health care providers give pre-deliv-ery notice to their obstetrical patients of their participation in the Florida Birth Related Neurological Injury Compensation Plan as a condition precedent to the providers invoking NICA as the patient’s exclusive remedy?
664 So.2d at 66. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In Galen of Florida, Inc. v. Braniff, 696 So.2d 308 (Fla.1997), we have answered this question by holding “that as a condition precedent to invoking the Florida Birth-Related Neurological Injury Compensation Plan as a patient’s exclusive remedy, health care providers must, when practicable, give their obstetrical patients notice of their participation in the plan a reasonable time prior to delivery.” Id., 696 So.2d at 309. Accordingly, we answer the certified question as we did in Galen and approve the decision under review to the extent it is consistent with our prior opinion.
It is so ordered.
KOGAN, C.J., and SHAW, HARDING, WELLS and ANSTEAD, JJ., concur.
OVERTON and GRIMES, JJ., dissent.